DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the application filed 03/25/2021. The application is a continuation of application 16/208,427, now is US Patent # 11,017,162.
Claims 1-20 are pending with claims 1, 8, and 15 as independent claims.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/25/2021 was filed in the same time of the mailing date of the application on 03/25/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claim 15 does not fall within at least one of the four categories of patent eligible subject matter because the claim recites “computer readable storage medium” that may encompass non-statutory subject matter because the specification, in paragraph [0011] has open ended list of statutory computer storage media. Dependent claims 16-20 are rejected at least based on their dependency on claim 15. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 11,017,162. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations in claims 3, 10, and 17 appear to be obvious based on the teaching of claims 3, 5, 14, and 21 because claim 1 of the patent disclose “identifying…one or more second nodes in the plurality of nodes corresponding to the first node; repositioning the one or more second nodes to a second position on the first editor based on a first position of the first node.” This indicates that related nodes would reposition toward each other. Then, it would be obvious that unrelated nodes would reposition away from one another based on positioning one of them.  

Application 
US Patent 11,017,162


1. A method implemented by an information handling system that includes a
memory and a processor, the method comprising:

displaying a graphical editor and a text editor concurrently on a display, wherein the text editor displays a document text comprising a plurality of entities and the graphical editor displays a plurality of nodes corresponding to the plurality of entities;

in response to receiving a user selection on the graphical editor that
selects a first one of the plurality of nodes:

identifying, based on the document text, one or more second nodes
in the plurality of nodes that correspond to the first node; and

repositioning the one or more second nodes to a second position
on the graphical editor based on a first position of the first node.






This limitation corresponds to claim 4
A method implemented by an information handling system that includes a
memory and a processor, the method comprising:


displaying a first editor and a second editor concurrently on a display, wherein the second editor displays a document text and the first editor displays a plurality of nodes corresponding to a plurality of entities included in the document text;

 
in response to receiving a first user selection corresponding to a first one of the plurality of nodes, 


identifying, based on the document text, one or more second nodes in the plurality of nodes corresponding to the first node; 

repositioning the one or more second nodes to a second position on the first editor based on a first position of the first node; and 


in response to repositioning the one or more second nodes to the second position: 

receiving a second user selection corresponding to a selected one of the one or more second nodes; and
 
overlaying an indicator on the second editor that indicates a relationship between a first one of the plurality of entities corresponding to the first node and a second one of the plurality of entities corresponding to the selected second node.


2. The method of claim 1 further comprising:

highlighting one or more of the plurality of nodes based on an entity type of their corresponding one or more of the plurality of entities.

2. The method of claim 1 wherein the first editor is a graphical editor and the second editor is a text editor, the method further comprising: 
highlighting the plurality of entities in the document text on the second editor that correspond to the plurality of nodes.


3. The method of claim 1 further comprising:

identifying one or more third nodes in the plurality of nodes that are unrelated to the first node; and
repositioning the one or more third nodes away from the first node.
3. The method of claim 2 further comprising: 
in response to receiving the first user selection: 
repositioning the first node proximate to a center of the first editor; 
identifying a first one of the plurality of entities that corresponds to the first node; and 
adjusting the document text in the second editor that positions the first entity to a center of the second editor.

From claim 5

positioning the first set of nodes on a first area of the first editor and positioning the second set of nodes on a second area of the first editor that is different than the first editor.


4. The method of claim 1 further comprising:

in response to repositioning the one or more second nodes to the second
position:

receiving a co-reference selection corresponding to a selected one
of the one or more second nodes;



combining the selected second node with the first node on the graphical editor;




overlaying an indicator proximate to the first node that indicates the second node is combined with the first node; and




overlaying an indicator on the text editor that indicates a relationship between the first entity and a second one of the plurality of entities corresponding to the selected second node.
From claim 1

in response to repositioning the one or more second nodes to the second position: 

receiving a second user selection corresponding to a selected one of the one or more second nodes; and
 
from claim 4

combining the selected second node with the first node on the first editor.


from claim 8

adding a first relation identifier on the first editor indicating the relation type between the first node and the selected second node;

from claim 1

overlaying an indicator on the second editor that indicates a relationship between a first one of the plurality of entities corresponding to the first node and a second one of the plurality of entities corresponding to the selected second node.


5. The method of claim 1 wherein the user selection is a relation type selection corresponding to a first entity type and a second entity type of the plurality of entities, the method further comprising:


identifying a first set of the plurality of nodes corresponding to the first entity type, the first node included in the first set of nodes;

identifying a second set of the plurality of nodes corresponding to the second entity type, the one or more second nodes included in the second
set of nodes; and

positioning the first set of nodes on a first area of the graphical editor and positioning the second set of nodes on a second area of the graphical editor that is different from the first area.
5. The method of claim 1 wherein the first user selection corresponds to a relation type selection corresponding to a first entity type and a second entity type of the plurality of entities, the method further comprising: 

identifying a first set of the plurality of nodes corresponding to the first entity type, the first node included in the first set of nodes; 

identifying a second set of the plurality of nodes corresponding to the second entity type, the one or more second nodes included in the second set of nodes; and


positioning the first set of nodes on a first area of the first editor and positioning the second set of nodes on a second area of the first editor that is different than the first editor.


6. The method of claim 1 further comprising:

identifying a first one of the plurality of entities that corresponds to the first
node;

locating a sentence in the document text that comprises the first entity, wherein the sentence also comprises one or more second entities of the plurality of entities; and

determining that at least one of the one or more second nodes corresponds to at least one of the one or more second entities.
9. The method of claim 7 further comprising: 

identifying a subset of the one or more second nodes corresponding to a subset of the plurality of entities that are in a 

same sentence as the first entity in the document text; and 




positioning the subset of the one or more second nodes next to the first node in the first editor.


7. The method of claim 1 further comprising:
displaying a plurality of graphical relations on the graphical editor that
identifies a plurality of different relations between the first node and a set
of the plurality of nodes.
7. The method of claim 3 wherein the first user selection is a relation type node selection corresponding to a first entity type and a second entity type of the plurality of entities, the method further comprising: 

displaying one or more relations between the first node and the selected second node on the first editor.


8. An information handling system 

one or more processors;
a memory coupled to at least one of the processors;
a set of computer program instructions stored in the memory and
executed by at least one of the processors in order to perform actions of:



The body of the claim has similar limitations as claim 10 or claim 1. Accordingly, it is similarly rejected. 
10. An information handling system comprising: 
one or more processors; 
a memory coupled to at least one of the processors; 
a set of computer program instructions stored in the memory and executed by at least one of the processors in order to perform actions of:


15. A computer program product stored in a computer readable storage
medium, comprising computer program code that, when executed by an
information handling system, causes the information handling system to
perform actions comprising:

The body of the claim has similar limitations as claim 117 or claim 1. Accordingly, it is similarly rejected.
17. A computer program product stored in a computer readable storage medium, comprising computer program code that, when executed by an information handling system, causes the information handling system to perform actions comprising:


Claims 9 and claim 16 are similar to claim 2.
Accordingly, they are similarly rejected based on the patent claim 11 and claim 11, respectively.


Claims 10 and claim 17 are similar to claim 3.
Accordingly, they are similarly rejected based on the patent claim 12 and claim 19, respectively.


Claim 11 and claim 18 are similar to claim 4.
Accordingly, they are similarly rejected based on the patent claims 1, 4, and 8 as indicated above.


Claim 12 and claim 19 are similar to claim 5.
Accordingly, they are similarly rejected based on the patent claim 14 and claim 21, respectively.


Claim 13 and claim 20 are similar to claim 6.
Accordingly, they are similarly rejected based on the patent claim 16 and claim 23, respectively.


Claim 14 is similar to claim 7.
Accordingly, it is similarly rejected based on the patent claim 15.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHAMED I NAZAR whose telephone number is (571)270-3174. The examiner can normally be reached 10 am to 7 pm Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHAMED I NAZAR/Examiner, Art Unit 2178                                                                                                                                                                                                        11/05/2022

/SHAHID K KHAN/Examiner, Art Unit 2178